internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-126479-00 date date legend taxpayer corporation x entity corporation y date one date two dear this replies to a letter dated date in which taxpayer requests an extension of time under sec_301_9100-3 to file a corrected annual certification described in sec_1_1503-2 for the tax_year ended on date two to include a certification of the dual_consolidated_loss incurred by entity in the tax_year ended on date one additional information was submitted in a letter dated date the information submitted for consideration is substantially as set forth below the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the parent of a consolidated_group which included corporation x corporation x is the parent of entity and entity incurred dual consolidated losses in the tax years ended on dates one and two in each tax_year taxpayer timely filed an election under sec_1_1503-2 about three months after the close of the tax_year ended on date two corporation y acquired_corporation x including entity this acquisition resulted in entity ceasing to be a member of taxpayer’s consolidated_group in order to avoid the recapture of the plr-126479-00 previously claimed dual consolidated losses of entity taxpayer filed a closing_agreement with the internal_revenue_service in reviewing the closing_agreement the service notified taxpayer that the election under sec_1_1503-2 filed with respect to the dual_consolidated_loss incurred in the tax_year ended on date two failed to certify the dual_consolidated_loss incurred in the tax_year ended on date one as required by sec_1_1503-2 the failure to certify the dual_consolidated_loss with respect to the tax_year ended on date one was due to the fact that the employee responsible for certifying the loss left the tax department of corporation x before taxpayer filed its tax_return for the tax_year ended on date two also in months prior to the acquisition of corporation x by corporation y corporation y’s tax department underwent significant staff reductions as a result of the company’s restructuring plan as a result of the acquisition of corporation x together with acquisitions of two additional publicly held corporations a week later corporation y’s tax resources were stretched thin sec_301 -1 b defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the annual certification is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 based on the facts and circumstances of this case we conclude that taxpayer satisfies the standards of sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file a corrected annual certification described in sec_1_1503-2 for the tax_year ended on date two to include a certification of the dual_consolidated_loss incurred by entity in the tax_year ended on date one plr-126479-00 the granting of an extension of time to file the annual certification is not a determination that taxpayer is otherwise eligible to file the annual certification -1 a no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented a copy of this ruling letter should be associated with the annual certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representatives sincerely s allen goldstein___________________________ reviewer office of the associate chief_counsel international
